MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016 ME 137 
Docket:	   Cum-15-319	
Argued:	   April	6,	2016	
Decided:	  August	30,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                              IN	RE	ALIJAH	K.	
	
	
GORMAN,	J.	

           [¶1]	 	 The	 father	 of	 Alijah	 K.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Portland,	 Powers,	 J.)	 terminating	 his	 parental	 rights	 to	 the	 child	

pursuant	 to	 22	 M.R.S.	 §	4055	 (2015).1	 	 The	 father	 argues	 that	 the	 court	

impermissibly	relied	on	the	fact	of	his	incarceration	to	find	that	he	is	unfit	to	

parent	Alijah.		We	disagree,	and	affirm	the	judgment.	

                                             I.		BACKGROUND	

	          [¶2]		The	Department	of	Health	and	Human	Services	instituted	this	child	

protection	matter	on	December	18,	2013,	roughly	one	month	after	the	child’s	

birth,	and	while	the	child	was	in	only	his	mother’s	care.		In	its	child	protection	

petition	 and	 accompanying	 request	 for	 a	 preliminary	 protection	 order,	 the	

Department	 alleged	 that	 the	 mother	 had	 reported	 to	 the	 Department	 that	



    1	 	 The	 mother	 consented	 to	 the	 termination	 of	 her	 parental	 rights,	 and	 is	 not	 a	 party	 to	 this	

appeal.	
2	 	

“[the	 father]	 has	 left	 the	 state	 of	 Maine	 after	 being	 involved	 in	 legal	 trouble	

and	she	believes	[he	is]	in	Philadelphia.		He	has	had	no	contact	or	involvement	

with	 Alijah.”	 	 The	 court	 (Kelly,	 J.)	 entered	 a	 preliminary	 protection	 order	

placing	Alijah	in	Department	custody	that	day.	

	       [¶3]	 	 The	 father	 was	 finally	 located	 and	 served	 at	 a	 prison	 in	

Pennsylvania	 in	 July	 of	 2014.2	 	 In	 December	 of	 2014,	 the	 court	 (Powers,	 J.)	

entered	a	jeopardy	order	with	the	father’s	agreement	based	on	the	following	

facts:	 “The	 father	 has	 never	 met	 Alijah	 and	 is	 currently	 incarcerated	 in	

Pennsylvania	for	the	possession	of	a	firearm	by	a	convicted	felon.		His	release	

date	 ranges	 from	 September	 12,	 2016	 to	 March	 12,	 2019.”	 	 See	 22	 M.R.S.	

§	4035	(2015).		The	father	also	agreed	in	the	jeopardy	order	that,	based	on	his	

lengthy	 incarceration,	 the	 Department	 could	 be	 relieved	 of	 its	 obligation	 to	

provide	 him	 with	 rehabilitation	 and	 reunification	 services.	 	 See	 22	 M.R.S.	

§	4041	(2015).			

	       [¶4]	 	 On	 March	 6,	 2015,	 the	 Department	 filed	 a	 petition	 to	 terminate	

both	parents’	rights.		The	court	conducted	a	hearing	on	the	petition	on	June	9,	

2015;	 the	 father	 participated	 via	 telephone	 from	 Pennsylvania,	 and	 his	
   2	 	 Meanwhile,	 the	 case	 underwent	 summary	 preliminary	 and	 jeopardy	 proceedings	 as	 to	 the	

mother	alone,	while	the	guardian	ad	litem	reported	that	the	child	thrived	in	foster	care.		Once	the	
father	 was	 located	 and	 served,	 genetic	 testing	 confirmed	 that	 the	 father	 is,	 in	 fact,	 the	 child’s	
biological	 father.	 	 The	 court	 (Powers,	 J.)	 entered	 a	 paternity	 order	 to	 that	 effect	 in	 December	 of	
2014.	
   	                                                                                     3	

attorney	 was	 present	 in	 the	 courtroom	 for	 the	 hearing.	 	 The	 father	 testified	

and	his	attorney	cross-examined	the	Department’s	witnesses.			

       [¶5]	 	 By	 judgment	 dated	 June	 16,	 2015,	 the	 trial	 court	 made	 the	

following	findings,	which	are	supported	by	competent	evidence	in	the	record.		

The	father	is	currently	incarcerated	in	state	prison	in	Pennsylvania	serving	a	

sentence	 for	 being	 a	 felon	 in	 possession	 of	 a	 firearm.	 	 His	 earliest	 possible	

release	date	is	September	of	2016,	although	he	could	be	in	prison	until	2019.		

The	father	also	pleaded	guilty	to	charges	of	criminal	trespass	and	disorderly	

conduct	 for	 entering	 someone’s	 home	 in	 2011	 and	 for	 punching	 someone	 in	

2012.		He	is	the	subject	of	a	protection	from	abuse	order	obtained	by	a	former	

girlfriend.			

       [¶6]		The	father	has	never	met	the	child,	who	is	now	almost	three	years	

old.		Although,	as	the	court	found,	the	father	“claims	not	to	have	known	he	was	

the	 father	 until	 late	 2014	 through	 genetic	 testing,”	 the	 father	 knew	 that	 the	

woman	 with	 whom	 he	 had	 had	 an	 intimate	 relationship	 was	 pregnant,	 and	

knew	that	she	had	given	birth	to	a	child.		He	also	knew	that	the	child	had	been	

taken	 into	 custody	 months	 before	 the	 genetic	 testing	 was	 complete,	 as	 is	

established	by	the	court’s	finding	that	the	father	contacted	the	Department	to	

inquire	about	the	child	as	early	as	March	of	2014.		The	father	has	spoken	with	
4	 	

the	Department	on	only	two	occasions.		He	has	written	to	the	child	on	only	a	

handful	of	occasions,	and	only	in	response	to	letters	from	the	foster	parents.		

Further,	 although	 the	 father	 requested	 placement	 of	 the	 child	 with	 his	 own	

parents,	none	of	his	family	members	has	agreed	to	take	responsibility	for	the	

child.			

	      [¶7]		Based	on	these	findings,	the	court	terminated	the	father’s	parental	

rights	 on	 grounds	 that	 the	 father	 is	 unwilling	 or	 unable	 to	 protect	 the	 child	

from	jeopardy	within	a	time	reasonably	calculated	to	meet	the	child’s	needs,	is	

unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	

reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 and	 failed	 to	 make	 a	 good	

faith	effort	to	rehabilitate	and	reunify	with	the	child;	the	court	also	found	that	

termination	is	in	the	best	interest	of	the	child.		See	22	M.R.S.	§	4055(1)(B)(2).		

The	father	appeals.		See	22	M.R.S.	§	4006	(2015).	

                                     II.		DISCUSSION	

       [¶8]	 	 The	 father	 asserts	 that	 the	 court	 impermissibly	 terminated	 his	

parental	 rights	 based	 only	 on	 the	 fact	 of	 his	 incarceration.	 	 In	 support	 of	 his	

argument,	the	father	relies	on	In	re	Cody	T.,	2009 ME 95,	¶	28,	979 A.2d 81,	for	

the	 proposition	 that	 a	 parent’s	 incarceration,	 by	 itself,	 does	 not	 provide	 a	
   	                                                                                               5	

sufficient	ground	for	the	termination	of	parental	rights.		To	guard	against	any	

over-reading	of	our	existing	case	law,	we	discuss	In	re	Cody	T.	in	some	detail.	

         [¶9]		In	re	Cody	T.	involved	a	child	who	was	born	in	Texas	in	2004	and	

lived	with	both	parents	until	the	mother	and	father	separated	in	2005.		Id.	¶	3.		

The	mother	moved	the	child	to	Maine	in	2006	without	the	father’s	knowledge.		

Id.	¶	4.		Maine’s	Department	of	Health	and	Human	Services	removed	the	child	

from	the	mother’s	custody	in	2007.		Id.	¶	7.		The	father,	who	was	never	served	

in	 hand3	 with	 the	 petition	 for	 a	 child	 protection	 order,	 was	 incarcerated	 in	

Oklahoma	at	the	time	the	child	was	removed	from	the	mother’s	custody.		Id.	

¶¶	5,	9.			

         [¶10]	 	 The	 termination	 hearing	 ended	 less	 than	 one	 month	 before	 the	

father’s	release	date.		Id.	¶	13.		The	father’s	sister	and	her	husband,	who	lived	

in	Texas,	appeared	at	the	hearing	and	offered	themselves	as	a	placement	for	

the	child.		Id.	¶¶	13-14.		The	trial	court	found,	based	on	competent	testimony,	

that		

         had	 Cody	 remained	 in	 Texas	 in	 a	 location	 known	 to	 the	 father's	
         relatives,	the	relatives	would	have	facilitated	his	visiting	with	the	
         father	 while	 the	 father	 was	 incarcerated.	 	 However,	 because	 the	
         mother	had	taken	Cody	from	Texas	and	not	advised	the	father	or	

   3		Although	the	mother	represented	that	the	father	was	incarcerated	in	Texas	at	the	time,	he	was	

“served”	by	publication	of	a	notice	in	a	small	Maine	newspaper.		In	re	Cody	T.,	2009 ME 95,	¶¶	7,	9,	
979 A.2d 81.	
6	 	

       his	 family	 of	 the	 location,	 the	 father	 and	 his	 family	 had	 no	
       opportunity	 for	 contact	 with	 Cody	 for	 more	 than	 two	 years	 after	
       the	time	that	he	was	taken	from	Texas.	
       	
Id.	¶	15.		The	trial	court	acknowledged	that	the	father	was,	“through	no	fault	of	

his	 own,	 a	 stranger	 to	 his	 son”	 based	 on	 the	 mother’s	 actions	 in	 failing	 to	

inform	 the	 father	 of	 the	 child’s	 location,	 but	 nevertheless	 terminated	 the	

father’s	parental	rights	based	on	his	incarceration	and	also	apparently	placed	

the	 child	 with	 the	 paternal	 aunt	 in	 Texas.	 	 Id.	 ¶¶	 18,	 30	 (quotation	 marks	

omitted).			

       [¶11]		We	vacated	the	court’s	termination	of	the	father’s	parental	rights,	

concluding	that	

       neither	 the	 court’s	 findings,	 nor	 the	 record	 upon	 which	 those	
       findings	 are	 based,	 can	 support	 a	 determination,	 by	 clear	 and	
       convincing	evidence,	that	the	father	is	an	unfit	parent	or	that,	with	
       support	through	the	court-ordered	kinship	placement,	the	father,	
       now	 released	 from	 incarceration,	 cannot	 provide	 a	 nurturing	
       parental	relationship	with	his	child	once	the	relationship	with	the	
       child	 can	 be	 re-established.	 	 Further,	 considering	 the	 recent	
       significant	 change	 in	 the	 child's	 home	 life,	 there	 is	 no	 evidence	
       that	fostering	a	re-established	relationship	with	his	father	would	
       promote	 greater	 harm	 to	 Cody.	 	 Accordingly,	 we	 must	 conclude	
       that	 the	 court’s	 finding	 of	 parental	 unfitness	 with	 respect	 to	 the	
       father,	 in	 this	 case,	 is	 not	 sufficiently	 supported	 by	 clear	 and	
       convincing	evidence	in	the	record.	
	
Id.	¶	31.			
    	                                                                                     7	

        [¶12]		Our	decision	in	In	re	Cody	T.	was	based	on	many	factors,	including	

that	 the	 mother’s	 actions	 prevented	 the	 father	 from	 having	 contact	 or	 a	

relationship	with	his	child,	and	indeed,	denied	the	father	any	knowledge	of	his	

child’s	whereabouts	for	almost	two	years;	the	lack	of	notice	given	to	the	father	

during	the	first	year	of	child	protection	proceedings;	the	availability	of	family	

members	 who	 were	 ready,	 willing,	 and	 able	 to	 care	 for	 the	 child	 while	 the	

father	 was	 incarcerated,	 and	 who	 would	 have	 facilitated	 the	 father’s	 contact	

with	and	connection	to	the	child;	that	the	father	was	due	to	be	released	from	

prison	 only	 twenty-two	 days	 after	 the	 termination	 hearing	 was	 concluded;	

that	as	soon	as	the	father	became	aware	of	the	pending	child	protection	case	

in	 Maine,	 he	 took	 steps	 to	 vacate	 the	 jeopardy	 order	 that	 had	 been	 issued	

without	notice	to	him;	and	the	court’s	placement	of	the	child	with	the	father’s	

family.		Id.	¶¶	3-31.	

	       [¶13]		We	review	In	re	Cody	T.	with	an	eye	toward	its	unique	facts	and	

many	 nuances,	 and	 decline	 to	 adopt	 the	 blunt	 view	 that	 it	 stands	 for	 the	

proposition	 that	 a	 parent’s	 incarceration	 is	 irrelevant	 to	 a	 determination	 of	

parental	unfitness.		By	stating	that	incarceration	alone	cannot	provide	a	basis	

for	 termination,	 see	 In	 re	 A.M.,	 2012 ME 118,	 ¶	 30,	 55 A.3d 463;	 Adoption	 of	

Lily	T.,	2010 ME 58,	¶	21,	997 A.2d 722;	Adoption	of	Hali	D.,	2009 ME 70,	¶	2,	
8	 	

974 A.2d 916;	 In	 re	 Daniel	 C.,	 480 A.2d 766,	 768-69	 (Me.	 1984),	 we	 have	

apparently	 led	 the	 father—and	 perhaps	 others—to	 believe	 that	 parents	 who	

are	 incarcerated	 are	 held	 to	 a	 lesser	 standard	 than	 parents	 who	 are	 not	

incarcerated.			

       [¶14]		Contrary	to	the	father’s	suggestion,	neither	In	re	Cody	T.	nor	any	

other	authority	gives	a	parent	a	“pass”	on	parental	responsibilities	as	a	result	

of	 being	 incarcerated.	 	 A	 parent	 who	 is	 unable	 to	 fulfill	 his	 parental	

responsibilities	 by	 virtue	 of	 being	 incarcerated	 is	 entitled	 to	 no	 more	

protection	 from	 the	 termination	 of	 his	 parental	 rights	 than	 a	 parent	 who	 is	

unable	 to	 fulfill	 his	 parental	 responsibilities	 as	 a	 result	 of	 other	 reasons.		

Whether	 because	 of	 mental	 illness,	 substance	 abuse,	 violence,	 incarceration,	

or	some	other	reason,	a	parent	who	is	unable	to	meet	his	child’s	needs—now	

and	 for	 the	 foreseeable	 future—is	 an	 unfit	 parent	 whose	 parental	 rights	 are	

subject	to	termination.			

	      [¶15]		We	review	a	trial	court’s	findings	for	clear	error,	and	will	vacate	a	

court’s	 finding	 according	 to	 the	 clear	 error	 standard	 of	 review	 only	 if	 that	

finding	 is	 not	 supported	 by	 competent	 record	 evidence;	 “is	 based	 on	 a	 clear	

misapprehension	by	the	trial	court	of	the	meaning	of	the	evidence”;	or	“is	so	

against	 the	 great	 preponderance	 of	 the	 believable	 evidence”	 that,	 based	 on	
   	                                                                                   9	

“the	force	and	effect	of	the	evidence,	taken	as	a	total	entity,”	the	finding	“does	

not	represent	the	truth	and	right	of	the	case.”		In	re	A.M.,	2012 ME 118,	¶	29,	

55 A.3d 463 (quotation	marks	omitted).		Here,	unlike	in	In	re	Cody	T.,	the	court	

found,	 by	 clear	 and	 convincing	 evidence,	 that	 the	 father	 knew	 of	 but	 never	

made	any	effort	to	meet	his	child	before	he	was	incarcerated.		That	finding	is	

supported	 by	 the	 father’s	 testimony	 that	 he	 was	 in	 touch	 with	 the	 child’s	

mother	throughout	her	pregnancy,	and	spoke	with	the	mother	on	the	day	she	

gave	 birth	 to	 the	 child.	 	 When	 asked	 what	 he	 and	 the	 mother	 had	 discussed,	

the	father	testified:		

      My	 discussions	 with	 [the	 mother]	 was,	 you	 know,	 how	 she	 was	
      doing,	where	she	was	at,	if	she	needed	any	financial	support,	how	
      my	son	was	doing.	.	.	.		I	wanted	to	know	how	she	was	doing	as	far	
      as	 her	 wellbeing	 because	 we	 were	 not	 together	 and	 I	 was	 so	 far	
      away	in	Pennsylvania	and	she	conveyed	to	me	that,	you	know,	she	
      felt	 alone.	 	 She	 felt	 like	 I	 had	 abandoned	 her	 and	 things	 along	
      those	lines.		
      	
At	 the	 termination	 hearing,	 the	 Department	 established—and	 the	 father	

acknowledged—that	 Alijah	 had	 been	 in	 the	 State’s	 custody	 for	 all	 but	 one	

month	of	his	life,	the	father	could	not	care	for—or	even	act	as	a	resource	for—

the	child,	and	the	father	would	be	unable	to	do	so	for	at	least	one	more	year	

after	the	termination	hearing.		The	father	also	could	offer	no	friend	or	family	
10	 	

member	 who	 could	 care	 for	 or	 protect	 the	 child	 while	 the	 father	 remained	

incarcerated.			

        [¶16]	 	 We	 agree	 that	 a	 parent’s	 incarceration	 is	 but	 one	 factor	 to	 be	

considered	 by	 a	 court	 faced	 with	 a	 termination	 petition,	 but	 it	 is	 a	 factor—a	

factor	that	may,	in	some	cases,	lead	a	court	to	terminate	that	parent’s	rights.		

Each	case	involving	an	incarcerated	parent	is	different.		In	each	case,	the	court	

is	required	to	consider	the	underlying	parent-child	relationship	and	the	effect	

incarceration	 has	 had,	 is	 having,	 and	 will	 continue	 to	 have	 on	 that	

relationship.		As	one	commentator	suggested	nearly	twenty	years	ago,	

               In	light	of	the	psychological	data	and	due	process	concerns,	
        the	most	beneficial	approach	is	one	that	analyzes	the	parent-child	
        relationship	 as	 a	 whole.	 	 Specifically,	 all	 states	 should	 provide	 a	
        full	 adversarial	 hearing	 at	 which	 the	 parent	 is	 present	 and	
        represented	by	counsel.		At	the	hearing,	the	court	should	consider	
        several	factors	in	assessing	whether	to	terminate	parental	rights.		
        Specifically,	 the	 court	 should	 examine	 the	 parent-child	
        relationship	 before	 and	 after	 incarceration	 as	 well	 as	 the	
        psychological	 impact	 of	 the	 parent's	 incarceration	 on	 the	 child.		
        The	court	should	also	consider	the	parent’s	ability	to	fulfill	his	or	
        her	 responsibilities	 as	 a	 parent	 during	 incarceration.	 	 While	 it	 is	
        true	 that	 the	 fact	 of	 incarceration	 is	 an	 important	 factor	 to	
        consider	in	termination	proceedings,	it	should	not	be	dispositive.		
        States	that	terminate	parental	rights	based	on	incarceration	status	
        may	permanently	sever	the	important,	positive	relationship	that	a	
        parent	and	child	share.		This	decision	would	seem	shortsighted	in	
        cases	 in	 which	 the	 parent	 will	 be	 incarcerated	 for	 a	 relatively	
        short	 period	 of	 time	 or	 wherein	 the	 crime	 committed	 is	 not	
        indicative	of	the	prisoner's	parenting	skills.		Conversely,	failure	to	
        undertake	 a	 full	 analysis	 of	 the	 parent-child	 relationship	 may	
   	                                                                                11	

     leave	 a	 child	 in	 a	 damaging,	 harmful	 relationship	 with	 a	 parent	
     merely	 because	 the	 parent	 maintained	 minimal	 contacts	 or	
     because	 the	 parent	 did	 not	 commit	 the	 "right"	 kind	 of	 crime	 to	
     allow	for	termination.	
Steven	Fleischer,	Note,	Termination	of	Parental	Rights:	An	Additional	Sentence	

for	Incarcerated	Parents,	29	Seton	Hall	L.	Rev.	312,	314-15	(1998).			

       [¶17]	 	 We	 agree	 that	 courts	 should,	 whenever	 possible,	 preserve	 and	

strengthen	families,	even	when—or	perhaps	especially	when—those	families	

are	most	in	need	of	assistance.		Here,	however,	there	simply	was	no	“family”	to	

preserve.			At	the	court’s	direction,	and	with	the	father’s	full	support,	all	of	the	

Department’s	 reunification	 efforts	 were	 directed	 toward	 the	 mother.	 	 When	

those	efforts	failed,	the	child	was	left	with	no	family.	

       [¶18]		When,	as	here,	the	child	was	in	the	State’s	custody	for	all	but	one	

month	 of	 his	 life;	 when	 the	 anticipated	 length	 of	 the	 parent’s	 incarceration	

would	 extend	 an	 additional	 year	 beyond	 the	 termination	 proceeding;	 when	

the	 location	 of	 the	 prison	 where	 the	 parent	 is	 housed	 precludes	 or	 severely	

restricts	any	opportunity	for	visits;	when	the	parent	has	agreed	to	forego	any	

State-directed	 attempts	 at	 creating	 a	 bond	 with	 his	 child;	 when	 all	 family	

members	or	friends	identified	as	possible	caretakers	or	guardians	for	the	child	

have	 refused	 to	 take	 on	 the	 responsibility;	 and	 when	 there	 is	 not	 only	 no	

longstanding	 parent-child	 relationship	 but,	 in	 fact,	 the	 child	 has	 never	 even	
12	 	

met	 his	 incarcerated	 parent,	 the	 evidence	 supports	 the	 court’s	 findings	 that	

the	father	cannot	protect	his	child	from	jeopardy	or	take	responsibility	for	the	

child	in	a	time	reasonably	calculated	to	meet	the	child’s	needs,	and	therefore	

is	unfit4	to	parent	the	child.5	

        The	entry	is:	

                          Judgment	affirmed.		
	
	    	      	      	     	      	
	
On	the	briefs:	
	
     Lauren	 Wille,	 Esq.,	 DeGrinney	 Law	 Offices,	 Portland,	 for	
     appellant	father	
     	
     Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	
     Atty.	 Gen.,	 Office	 of	 the	 Attorney	 General,	 Augusta,	 for	
     appellee	Department	of	Health	and	Human	Services	
     	
     E.	 James	 Burke,	 Esq.,	 and	 Isabel	 Mullin,	 Stud.	 Atty.,	
     Cumberland	 Legal	 Aid	 Clinic’s	 Prisoner	 Assistance	 Clinic,	

   4		The	father	also	challenges	the	court’s	finding	of	unfitness	on	the	ground	that	he	failed	to	make	

a	good	faith	effort	to	rehabilitate	and	reunify	with	the	child,	as	well	as	its	finding	that	termination	is	
in	the	child’s	best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(iv)	(2015).		We	discern	no	clear	
error	 in	 the	 court’s	 finding	 of	 this	 ground	 of	 parental	 unfitness,	 nor	 any	 clear	 error	 or	 abuse	 of	
discretion	in	the	court’s	determination	that	termination	is	in	the	child’s	best	interest,	and	we	do	not	
discuss	them	further.		See	In	re	J.V.,	2015 ME 163,	¶	13,	129 A.3d 958.	
   5		We	note,	also,	that	the	constitutional	preference	for	biological	parents	may	be	tested	in	coming	

years,	 as	 Maine	 and	 other	 states	 adopt	 some	 version	 of	 the	 Uniform	 Parentage	 Act.	 	 This	 law	
recognizes—and	emphasizes—that	the	relationships	created	between	children	and	the	nonrelated	
adults	 who	 care	 and	 provide	 for	 them	 may,	 in	 some	 cases,	 be	 stronger	 and	 more	 positive	 for	 the	
children	 than	 the	 relationships	 created	 by	 genetic	 bonds.	 	 See	 19-A	 M.R.S.	 §§	 1831-1938	 (2015).		
The	emphasis	on	biological	family	articulated	in	Santosky	v.	Kramer,	455 U.S. 745,	758-59	(1982),	
may	be	abating	given	that	families	are	no	longer	limited	to	one	mother,	one	father,	and	the	children	
they	beget.	
    	                                                                        13	

         Portland,	 for	 amicus	 curiae	 Cumberland	 Legal	 Aid	 Clinic’s	
         Prisoner	Assistance	Clinic	
         	
         Zachary	 Heiden,	 Esq.,	 American	 Civil	 Liberties	 Union	 of	
         Maine	 Foundation,	 Portland,	 Jamesa	 J.	 Drake,	 Esq.,	 Drake	
         Law	LLC,	Auburn,	and	Danylle	Carson,	Esq.,	Boothby	Perry,	
         LLC,	 Turner,	 for	 amicus	 curiae	 American	 Civil	 Liberties	
         Union	of	Maine	Foundation	
	
	
At	oral	argument:	
	
      Lauren	Wille,	Esq.,	for	appellant	father	
      	
      Meghan	 Szylvian,	 Asst.	 Atty.	 Gen.,	 for	 appellee	 Department	
      of	Health	and	Human	Services	
	
	
	
Portland	District	Court	docket	number	PC-2013-118	
FOR	CLERK	REFERENCE	ONLY